Citation Nr: 1210365	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  03-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to November 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by which the RO, in pertinent part, granted service connection for bilateral hearing loss to which it assigned a noncompensable (zero percent) evaluation.  The Veteran is contesting the initial disability rating assigned.

In March 2011, the Board remanded this matter to the RO for further development of the evidence, which has been accomplished.

In September 2011, the Veteran submitted additional evidence that has not been reviewed by the RO, and he did not submit a waiver of initial RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (c) (2011).  A remand for initial RO review is not necessary, however, because much of the newly submitted evidence is duplicative of evidence already of record and do not pertain to the issue of entitlement to an increased rating for service-connected bilateral hearing loss.  The Veteran submitted additional evidence in October 2011, including a September 2011 statement of Dr. Gilmore pertinent to the claim on appeal.  In November 2011, the Veteran waiver initial RO consideration of that evidence and requested that the case be forwarded to the Board to proceed with adjudication of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is manifested by no more than Level IV hearing loss in the right ear and Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all three notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claim in a August 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Notice provided in June 2009 addressed both rating criteria and effective dates in accordance with the Court's holding in Dingess.  Any defect as to the timing of the notice was cured because the RO readjudicated the claim in the August 2010 supplemental statement of the case.  Prickett, 20 Vet. App. at 376-78.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran has submitted evidence to include annotated medical reports and lay statements and was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer and at the hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in furtherance of the claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's service-connected bilateral hearing loss has been rated zero percent disabling by the RO under the provisions of Diagnostic Code 6100.  38 C.F.R. § 4.85.

Evaluations of defective hearing range from zero to 100 percent.  This is based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher number.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

A July 2003 private audiologic examination revealed bilateral hearing loss but not in a format that can be interpreted by the Board as the puretone audiogram does not provide puretone thresholds for either ear at 3000 hertz.  

On February 2005 VA audiologic examination, results were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
40
50
45
65
50
LEFT
15
20
30
50
29

Speech recognition under the Maryland CNC test was 88 percent in the right ear and 96 percent on the left.  

The foregoing examination results represent Level II hearing loss in the right ear and Level I hearing loss in the left ear.

A September 2005 report of a private otolaryngologist reflected bilateral sensorineural hearing loss without actual audiometric testing results, as well as speech discrimination of 36 percent in the right ear and 100 percent in the left ear.  It is unclear whether the speech discrimination results were based on the Maryland CNC test.

In October 2005, the Veteran underwent another VA audiologic examination.  Results were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
30
55
50
65
50
LEFT
15
20
30
45
28

Speech recognition under the Maryland CNC test was 88 percent in the right ear and 100 percent on the left.  

The foregoing examination results represent Level II hearing loss in the right ear and Level I hearing loss in the left ear.

On December 2006 VA audiologic examination, testing results were as follows:

Speech recognition under the Maryland CNC was 88 percent in the right ear and 96 

On December 2006 VA audiologic examination, 




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
30
50
50
65
49
LEFT
15
15
25
40
24

Speech recognition under the Maryland CNC test was 84 percent in the right ear and 100 percent on the left.  

The foregoing examination results represent Level II hearing loss in the right ear and Level I hearing loss in the left ear.

June and October 2008 private audiometric evaluations were conducted.  While it is unclear whether speech discrimination scores were derived using the Maryland CNC, assuming that those scores are valid for rating purposes, neither evaluation provides a basis for a compensable rating.  The June 2008 audiogram shows average puretone thresholds of 57 in the right ear and 31 in the left ear.  Speech discrimination scores were 72 percent in the right ear and 100 percent in the left ear.  This represents Level V hearing loss in the right ear and Level I hearing loss in the left ear.  The October 2008 private audiogram does not provide a puretone threshold  at 3000 hertz in the right ear and those audiogram results are not sufficient for VA rating purposes.  

On November 2009 VA audiologic examination, results were as follows:





HERTZ



1000
2000
3000
4000
Ave.
RIGHT
40
60
45
70
54
LEFT
20
20
35
45
30

Speech recognition under the Maryland CNC test was 84 percent in the right ear and 100 percent on the left.  

The foregoing examination results represent Level II hearing loss in the right ear and Level I hearing loss in the left ear.

On VA audiologic examination in April 2011, audiometric results were as follows:




HERTZ



1000
2000
3000
4000
Ave.
RIGHT
50
60
60
80
63
LEFT
25
25
45
45
30

Speech recognition under the Maryland CNC test was 80 percent in the right ear and 100 percent on the left.  

The foregoing examination results represent Level IV hearing loss in the right ear and Level I hearing loss in the left ear.

The examiner opined that the Veteran's employment, social functioning, and daily functioning should not be adversely affected by his bilateral hearing loss.

The Board observes that an exceptional pattern of hearing loss has not been shown at any time and that Table VI has been used throughout to determine the numeric designation of hearing impairment in each ear.  38 C.F.R. §§ 4.85, 4.86.

Applying the combination of Level II and Level I hearing loss to Table VII corresponds to a noncompensable disability rating.  

Applying Level IV and Level I hearing loss to Table VII corresponds to a noncompensable disability rating.

In a September 2011 statement, Dr.J.G. indicated that audiometry revealed moderate to severe sloping sensory neural hearing loss, worse on the higher frequencies and slightly worse in the right ear than the left.  No audiometric testing results were included with the statement.  

As noted above, the ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  See Lendenmann, 3 Vet. App. at 349.  There is no room for discretion herein.  The evidence, as it stands, indicates the Veteran's service-connected bilateral hearing loss warrants no more than a noncompensable evaluation throughout the appeal period.  As such, the Board cannot assign an evaluation in excess of zero.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, a VA examiner in April 2011 noted in essence that there was no functional impairment caused by the Veteran's hearing loss.  The Board finds that functional impairment has been appropriately considered.

The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to a compensable evaluation for service-connected bilateral hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


